—In a proceeding pursuant to General Municipal Law § 50-e for leave to file a late notice of claim, the appeal is from an order of the Supreme Court, Westchester County (Coppola, J.), entered December 7, 1998, which granted the petition.
Ordered that the order is affirmed, with costs.
*589The Supreme Court providently exercised its discretion in granting the petitioner’s application for leave to file a late notice of claim (see, Matter of Moore v New York City Health & Hosps. Corp., 248 AD2d 387). O’Brien, J. P., Sullivan, Gold-stein, Luciano and Feuerstein, JJ., concur.